Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered August 29, 2001, convicting him of criminal possession of a controlled substance in the fourth degree and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court misapplied the law on circumstantial evidence in finding him guilty is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10).
The trial court properly denied the defendant’s motion to dismiss the indictment on speedy trial grounds, pursuant to CPL 30.30. The period of time from the issuance of the bench warrant to his subsequent arrest was not chargeable to the People (see CPL 30.30 [4] [c] [ii]; People v Sigismundi, 89 NY2d 587; People v Johnson, 271 AD2d 457). Feuerstein, J.P., S. Miller, Friedmann and Cozier, JJ., concur.